Case: 20-50944     Document: 00516059811         Page: 1     Date Filed: 10/19/2021




              United States Court of Appeals
                   for the Fifth Circuit                           United States Court of Appeals
                                                                            Fifth Circuit

                                                                          FILED
                                                                   October 19, 2021
                                  No. 20-50944
                                                                     Lyle W. Cayce
                                                                          Clerk
   MTGLQ Investors, L.P.,

                                                             Plaintiff—Appellee,

                                       versus

   Jerry K. Walden, Jr., also known as Jerry K. Walden;
   Tamatha Walden,

                                                        Defendants—Appellants.


                  Appeal from the United States District Court
                       for the Western District of Texas
                            USDC No. 1:19-CV-992


   Before Jolly, Elrod, and Graves, Circuit Judges.
   Per Curiam:*
          We WITHDRAW the court’s prior opinion in this case and
   substitute the following. The petition for panel rehearing is DENIED.
   Appellants’ motion to vacate final judgment and render dismissal due to
   mootness is also DENIED.          As a general matter, the mid-litigation


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-50944      Document: 00516059811             Page: 2   Date Filed: 10/19/2021




                                       No. 20-50944


   assignment of an interest neither renders a case or controversy moot nor
   requires the assignee to substitute as a party. See F.D.I.C. v. SLE, Inc., 722
   F.3d 264, 267–68 (5th Cir. 2013); TOC Retail, Inc. v. Gulf Coast Oil Co. of
   Miss., Inc., No. 97-30969, 1999 WL 197149, at *12 (5th Cir. Mar. 25, 1999);
   Fed. R. Civ. P. 25(c); Fed. R. App. P. 43(b).
                                   *        *         *
          Jerry and Tamatha Walden appeal the district court’s grant of
   MTGLQ Investors’s motion for summary judgment. Because we hold that
   the district court did not err in its determination, we AFFIRM.
          The Waldens argue that the district court erred in granting MTGLQ’s
   motion for summary judgment because they had not had an opportunity to
   conduct discovery. However, the Waldens did not provide enough specific,
   factual information in response to MTGLQ’s motion for summary judgment
   to justify delaying consideration of the motion or denying the motion in order
   to allow discovery per Federal Rule of Civil Procedure 56(d). “[N]on-
   moving parties requesting Rule 56(d) relief ‘may not simply rely on vague
   assertions that additional discovery will produce needed, but unspecified,
   facts.’” Am. Fam. Life Assurance Co. of Columbus v. Biles, 714 F.3d 887, 894
   (5th Cir. 2013) (quoting Raby v. Livingston, 600 F.3d 552, 561 (5th Cir. 2010)).
   We therefore reject this argument.
          In addition, the Waldens assert that the district court erred in granting
   the motion for summary judgment because MTGLQ was simultaneously
   pursuing an expedited order for foreclosure in state court. But this argument
   fails because a state-court action for foreclosure under Texas Rule of Civil
   Procedure 736 is not a parallel proceeding. It “has no res judicata, collateral
   estoppel, estoppel by judgment, or other effect in any other judicial
   proceeding.” Tex. R. Civ. P. 736.9; accord Burciaga v. Deutsche Bank Nat’l
   Tr. Co., 871 F.3d 380, 387 (5th Cir. 2017) (noting that Texas law states that a




                                            2
Case: 20-50944         Document: 00516059811         Page: 3     Date Filed: 10/19/2021




                                      No. 20-50944


   Rule 736 action has no preclusive effect and is subject to “collateral attack”
   in other courts).
          Furthermore, even if MTGLQ did simultaneously pursue both
   judicial and nonjudicial foreclosure—namely, by seeking both forms of relief
   in both its Third Amended Petition in the Rule 736 proceeding and its
   federal-court complaint—the Waldens forfeited any objection by failing to
   plead election of remedies as an affirmative defense in federal court. See
   Medina v. Herrera, 927 S.W.2d 597, 600 (Tex. 1996) (“The doctrine of
   ‘election of remedies’ is an affirmative defense . . . .”); NewCSI, Inc. v.
   Staffing 360 Sols., Inc., 865 F.3d 251, 259 (5th Cir. 2017) (stating that
   affirmative defenses are forfeited when not raised in responsive pleadings in
   district court).
          Finally, the Waldens argue that the district court improperly admitted
   testimony from MTGLQ’s representative.                This argument is forfeited
   because they failed to raise this argument to the district court. We will not
   consider arguments that are raised for the first time on appeal and will only
   consider arguments which have been presented to the district court.
   Hardman v. Colvin, 820 F.3d 142, 152 (5th Cir. 2016).
                                  *        *         *
          Because we conclude that the district court did not err in granting
   MTGLQ’s motion for summary judgment, we AFFIRM.




                                           3